Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 8 September 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					My best friend
					Philadelphia 8 Sept 1822
				
				Another attack of St Anthony confines me to my chamber since I wrote last and as it has been attended by head ache &c. with considerable fever I put myself into the hands of the Doctor; who is in hopes of eradicating the complaint altogether, though it is so stubborn it will require time, patience, and some confinement to my chamber—You have been too long accustomed to see me suffer in this way to be uneasy concerning it; and as Doctor Physick is the only Physician I have seen who thinks he can relieve me; I have thought it better to take advantage of the opportunity—More especially as he informs  me that in this complaint there is always danger of a sudden mortification if neglected—I shall in all probability not be at home until the beginning of the Month—My Brother is recovering as rapidly as we can expect or hope, but the doctor says he has much to do yet—I shall resume my journal as soon as I am well enough to leave my chamber—but it will be liable to interruptions—I was very sorry to hear of Mr Meigs’s death, and had no idea he was so old a man.It is so sickly round this City the Doctor will not permit my brother to ride out of its immediate precincts; and he makes his promenades through the Streets on Horseback—It is very warm again—Poor Briggs I am very sorry for him—Is he still with George? I have had a long Letter from Charles—he is much better, and says your father frets very much at not hearing from George—Love to all from your affectionate Wife
				
					L. C. A—
				
				
			